Citation Nr: 1229310	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1978.  The Veteran died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claim for service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310.

The appellant should be provided with notice that is in compliance with the Veterans Claims Assistance Act of 2000 (VCAA). In the context of a claim for DIC benefits under 38 U.S.C.A. § 1310, VCAA notice must include 1) a statement of the conditions (if any) for which the Veteran was service- connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA must provide notice that informs the claimant of how to substantiate the assertion advanced, taking into account the evidence submitted in connection with the application.  Id. at 353. 

The Board notes that the appellant was issued a notice letter in February 2007 in connection with this claim.  However, that letter did not contain adequate notification as required by Hupp.  As such, upon remand, the appellant should be issued a fully VCAA-compliant notice with respect to her claim for DIC benefits based on service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA-compliant notice that informs her of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Specifically, the notice should include a list of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as required by Hupp, supra. 




2.  Then readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the claim remains denied, issue the appellant and her representative a supplemental statement of the case that addresses all evidence associated with the claims file since the last statement of the case, as well as all relevant law.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


